DETAILED ACTION
This action is in reply to an action filed July 22nd, 2020. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on the foreign patent application European Patent Application 19165288.2 filed on March 26th, 2019

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30th, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of a typo in Figures 1a and 1b. The typo is in step 150 “SYNTHESIZING UAC CONTROLLER MODEL” which should read “SYNTHESIZING UAV CONTROLLER MODEL” (emphasis added).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

The specification is objected to due to the recitation of …an approach similar to the approach of Soltoggio et al. from 2007: "Evolving Neuromodulatory Topologies for Reinforcement Learning-like Problems" may be used on page 13 lines 7-9. The Soltoggio reference is not mentioned in the IDS nor is a copy provided for examination thus the example Soltoggio provides for [t]he population-based machine-learning algorithm may vary the parameters of the machine-learning models of the population, e.g. using an evolutionary algorithm, and may evaluate the performance of the machine-learning models of the population cannot be accurately examined.
The specification is objected due to the improper use of a trademarked name. The use of the term Baidu in page 17 line 26 and page 24 line 25, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	It is recommended that applicant correct this issue and make similar changes for any other trademarked terminology in the specification where appropriate.

Claim Objections
Claim 1 objected to because of the following informalities: the commas in of an Unmanned Aerial Vehicle, UAV, controller model is confusing as the UAV controller model is one singular object. Applicant is advised to amend claim 1 to read an Unmanned Aerial Vehicle (UAV) controller model to achieve the same intended effect without causing confusion. It is also recommended to amend claims 17, 18, and 20 to recite the same structure for consistency sake. Appropriate correction is recommended.
Claim 17 is objected to because of the following informalities: a controller module lacks antecedent basis with the specification but a control module is mentioned in page 15 line 22 of the specification. Applicant is advised to amend claim 17 to recite a control module if that was what was intended or to amend the claim to correct the issue. Appropriate correction is recommended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Friesel; Mark A (US Patent No. 9221557 B1), herein after Friesel.
Regarding claim 18, Friesel teaches [a]n Unmanned Aerial Vehicle, UAV, comprising: one or more actuators for propelling the UAV (Friesel: Page 8 col. 7 lines 4-8; "Causing the UAV to reach low or zero airspeed will allow it to be dropped onto the floor of the wind tunnel or onto a landing pad or net on the floor of the wind tunnel by stopping the fan or fans and stopping the motive force (i.e., engine or motor) for the UAV."); one or more sensors for providing sensor data related to a motion of the UAV caused by wind (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor."); and a controller configured to control the one or more actuators based on an UAV controller model and based on the sensor data (Friesel: Page 8 col. 8 lines 7-10; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV."), wherein the UAV controller model is at least partially based on motion-tracking data of a training UAV, the motion-tracking data being taken of the training UAV while a flight of the training UAV is affected by a wind current emitted by a wind generator (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 lines 1 and 49-56; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor." "Accordingly, the UAV recovery system may also include a control system 70 for controlling the fan or fans that generate airflow in the wind tunnel. As shown in FIG. 3, the control system 70 may typically receive information from sensor 60 or other sensors 100 (e.g., a ship's sensors), which information the control system 70 will use to dynamically control, adjust, and vary the direction and/or speed of the fan or fans 50...").
Friesel does not explicitly recite that the controllers are based on models or that it utilizes a motion tracking system, however Friesel does render obvious these limitations. The wind control model is rendered obvious by Friesel in page 8 col. 8 lines 7-10; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV" as the configurations of the integrated control 70 being dynamically adjusted renders obvious a control model if all one does is iteratively save those configurations for future use. Thus, it would have been obvious to one ordinarily skilled in the art before the filling of the application to modify save the adjusted configurations of the integrated control from Friesel for the benefit of utilizing said configurations in the future. The motion tracking system is rendered obvious by Friesel in page 7 col. 5 lines 65-67: "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor" as a system using a camera to keep track of a UAV’s position in a wind tunnel is effectively performing the functions of a motion tracking system. Thus it would have also been obvious to one ordinarily skilled in the art before the filling of the application that Friesel teaches the use of a motion tracking system in their invention.
Claims 1-4, 6-8, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friesel, and further in view of Cella et al. (US Pub. No. 20190041835 A1), herein after Cella.
Regarding claim 1, Friesel teaches [a] method for designing an Unmanned Aerial Vehicle, UAV, controller model for controlling an UAV, the method comprising (Friesel: Page 8 col. 8 lines 7-22; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV. Furthermore, because the UAV is coupled to the integrated control 70, all of the flight control parameters (i.e., the parameters of the controls used to fly the UAV) and settings of the UAV are available to the integrated control 70 (and hence also available to the recovery system), which will enable the recovery system to know various parameters of the UAV such as its speed, location, elevation, heading, altitude, and acceleration. This data may supplement or substitute for similar data received from the UAV recovery system's own sensors, and may increase the speed with which the data is received and increase the accuracy of the data, both of which may result in smoother UAV captures."): [p]roviding a wind generator control signal to a wind generator, to cause the wind generator to emit a wind current (Friesel: Page 7 col. 6 lines 49-56; "Accordingly, the UAV recovery system may also include a control system 70 for controlling the fan or fans that generate airflow in the wind tunnel. As shown in FIG. 3, the control system 70 may typically receive information from sensor 60 or other sensors 100 (e.g., a ship's sensors), which information the control system 70 will use to dynamically control, adjust, and vary the direction and/or speed of the fan or fans 50..."); [o]perating the UAV using the UAV controller model, wherein a flight of the UAV is influenced by the wind generated by the wind generator (Friesel: Page 5 col. 2 lines 12-16; "The control system may be configured to cause the at least one fan to generate airflow based on the sensed characteristics of the UAV to bring the UAV directed into the wind tunnel to a low or zero airspeed above a floor of the wind tunnel…"); [m]onitoring the flight of the UAV using a motion-tracking system to determine motion-tracking data (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor.").
Friesel is silent to [s]ynthesizing the UAV controller model using a machine-learning algorithm based on the motion-tracking data.
In a similar field, Cella teaches [s]ynthesizing the UAV controller model using a machine-learning algorithm based on the motion-tracking data (Cella: Para. 0321; "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time... Parameters that may be managed, varied, selected and adapted by cognitive, machine learning may include storage parameters (location, type, duration, amount, structure and the like across the swarm 4202),... location and positioning parameters (such as routing movement of mobile data collectors 102 to locations, positioning and orienting collectors 102 and the like relative to points of data acquisition, relative to each other, and relative to locations where network availability may be favorable, among others).") for the benefit of allowing a controller model to update itself iteratively over the course of its use.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the UAV and wind tunnel control system from Friesel with the use of machine-learning algorithms, as taught by Cella, for the benefit of allowing a controller model to update itself iteratively over the course of its use.
Regarding claim 2, Friesel and Cella remain applied as in claim 1, and Cella goes on to further teach [t]he method according to claim 1, wherein the UAV controller model is synthesized based on a reinforcement learning-based machine-learning algorithm (Cella: Para. 0306 and 0321; "In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks, genetic learning algorithms, inductive logic programming, support vector machines (SVMs), Bayesian network, reinforcement learning..." "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time. Parameters that may be varied in a process of variation (such as in a neural net, self-organizing map, or the like), selection, promotion, or the like (such as those enabled by genetic programming or other AI-based techniques).").
Regarding claim 3, Friesel and Cella remain applied as in claim 2, and Friesel goes on to further teach [t]he method according to claim 2, wherein the UAV controller model is synthesized using an Actor-Critic-approach (examiner interprets an Actor-Critic-approach in this context as feedback control for recalibrating an erroneously calibrated system) (Friesel: Page 8 col. 7 lines 13-19; "As will be understood, the control system 70 may include appropriate feedback control mechanisms that control the fan or fans based on the sensor information received by the control system. In an embodiment, the feedback control can be used to overcome improper or incorrect calibration of controls used to control the fan speed and direction.").
Regarding claim 4, Friesel and Cella remain applied as in claim 1, and Cella goes on to further teach [t]he method according to claim 1, wherein the UAV controller model is synthesized based on a population-based machine-learning algorithm (Cella: Para. 0306, 0321, and 0884; "In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks, genetic learning algorithms, inductive logic programming, support vector machines (SVMs), Bayesian network, reinforcement learning, representation learning, rule-based machine learning, sparse dictionary learning, similarity and metric learning, learning classifier systems (LCS), logistic regression, random forest, K-Means, gradient boost and adaboost, K-nearest neighbors (KNN), a priori algorithms, and the like." "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time. Parameters that may be varied in a process of variation (such as in a neural net, self-organizing map, or the like), selection, promotion, or the like (such as those enabled by genetic programming or other AI-based techniques)." "The different neural networks may be structured to compete with each other (optionally including the use of evolutionary algorithms, genetic algorithms, or the like), such that an appropriate type of neural network, with appropriate input sets, weights, node types and functions, and the like, may be selected, such as by an expert system, for a specific task involved in a given context, workflow, environment process, system, or the like.").
Regarding claim 6, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, further comprising generating the wind generator control signal based on a wind controller model, wherein the wind emitted towards the UAV is based on the wind controller model (Friesel: Page 8 col. 7 lines 13-19; "As will be understood, the control system 70 may include appropriate feedback control mechanisms that control the fan or fans based on the sensor information received by the control system. In an embodiment, the feedback control can be used to overcome improper or incorrect calibration of controls used to control the fan speed and direction.").
Regarding claim 7, Friesel and Cella remain applied as in claim 6, and Friesel goes on to further teach [t]he method according to claim 6, further comprising synthesizing the wind controller model using a machine-learning algorithm based on the motion-tracking data (Friesel: Page 7 col. 5 lines 65-67 to page 7 col. 6 line 1 and page 8 col. 7 lines 13-19; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor." "As will be understood, the control system 70 may include appropriate feedback control mechanisms that control the fan or fans based on the sensor information received by the control system. In an embodiment, the feedback control can be used to overcome improper or incorrect calibration of controls used to control the fan speed and direction.").
Regarding claim 8, Friesel and Cella remain applied as in claim 7, and Cella goes on to further teach [t]he method according to claim 7, wherein the wind controller model is synthesized based on a reinforcement learning-based machine-learning algorithm, or wherein the wind controller model is synthesized based on a population-based machine-learning algorithm (Cella: Para. 0306 and 0321; "In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks, genetic learning algorithms, inductive logic programming, support vector machines (SVMs), Bayesian network, reinforcement learning..." "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time. Parameters that may be varied in a process of variation (such as in a neural net, self-organizing map, or the like), selection, promotion, or the like (such as those enabled by genetic programming or other AI-based techniques).").
Regarding claim 11, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, wherein the motion-tracking system is a camera-based motion-tracking system, wherein the motion-tracking system is a radio-based positioning system, and/or wherein the motion-tracking system is external to the UAV (Friesel: Page 7 col. 5 lines 65-67 to page 7 col. 6 line 1 and page 7 col. 6 lines 40-45; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor." "Guidance and stability of the UAV may be ensured in a number of ways. One approach is to design for stable wind flow in the wind tunnel and rely on UAV control for stability and guidance, possibly aided by the use of visual or radio markers such as an illuminated guidance pattern visible to sensors on the UAV.").
Regarding claim 12, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, wherein the wind generator control signal is suitable for independently controlling a plurality of wind generator units of the wind generator, the plurality of wind generator units being suitable for emitting a plurality of streams of wind, the wind current being based on the plurality of streams of wind (Friesel: Page 7 col. 5 lines 13-19; "The fan portion 50 may comprise a configuration of a single fan or multiple fans, which may be located at an end of the wind tunnel or at alternate positions of the wind tunnel. The fan(s) may be dynamically adjustable and positionable so that the direction of the airflow may be controlled. The speed of the fans may be dynamically adjustable so that the speed of the airflow may be controlled.").
Regarding claim 14, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, wherein the UAV controller model is specific to a type and/or a configuration of the UAV (Friesel: Page 7 col. 6 lines 4-9; "In another embodiment, the UAV recovery system may include a database or library of UAV inertial masses for different known UAV models, and the control system may be configured to determine the inertial mass of a UAV being monitored based on the UAV's model and the database of UAV inertial masses").
Regarding claim 15, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [t]he method according to claim 1, wherein the synthesis of the UAV controller model is further based on an estimation of wind conditions based on sensor data of one or more sensors of the UAV (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor.").
Regarding claim 16, Friesel and Cella remain applied as in claim 1, and Friesel goes on to further teach [a] computer program having a program code for performing the method according to claim 1, when the computer program is executed on a computer, a processor, or a programmable hardware component (Friesel: Page 8 col. 8 lines 50-67 and page 9 col. 9 lines 1-6; "The UAV control system may further include “auto-pilot” programming that allows the UAV control system to cause the UAV to enter the recovery system wind tunnel at an appropriate speed, elevation, and heading. As will be understood, in the embodiment in which the UAV control system is integrated with the UAV recovery system, the target recognition and auto-pilot programming may allow for automated recovery of UAVs. In an embodiment in which the recovery system is placed on a ship, the other sensors 100 that may feed data to the control 70 may include a ship's inertial measurement unit (“IMU”) which may feed data about the ship's movement (e.g., speed, attitude, heading, etc.) to the control system. This data may better permit the target recognition and auto-pilot programming to perform an automated recovery by taking into account possible ship movements that may affect the attitude and position of the UAV recovery system in relation to the UAV. In another embodiment, a UAV recovery system may be implemented in which the wind tunnel control may transmit location information for the wind tunnel (e.g., its location, its elevation, its entrance coordinates, and the orientation of the tunnel) to the UAV control system, which the control system may then use to cause the UAV to enter the recovery system wind tunnel at an appropriate speed, elevation, and heading.").
	Regarding claim 17, Friesel teaches [a] system comprising: an Unmanned Aerial Vehicle, UAV, that is operated using an UAV controller model (Friesel: Page 8 col. 8 lines 7-10; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV."); a wind generator for generating a wind current (Friesel: Page 5 col. 2 lines 8-12; "An apparatus for capture of an unmanned aerial vehicle (UAV) may comprise: a wind tunnel including at least one fan for generating airflow in the wind tunnel; sensors for sensing characteristics of the UAV; and a control system coupled to the sensors and the at least one fan."); a motion-tracking system for monitoring a flight of the UAV (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor."); and a control module configured to (Friesel: Page 8 col. 8 lines 7-10; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV."): [p]rovide a wind generator control signal to the wind generator, to cause the wind generator to emit the wind current to influence the flight of the UAV (Friesel: Page 5 col. 2 lines 8-12; "An apparatus for capture of an unmanned aerial vehicle (UAV) may comprise: a wind tunnel including at least one fan for generating airflow in the wind tunnel; sensors for sensing characteristics of the UAV; and a control system coupled to the sensors and the at least one fan."), [m]onitor the flight of the UAV using the motion-tracking system to determine motion-tracking data (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor.").
Friesel is silent to [s]ynthesize the UAV controller model using a machine-learning algorithm based on the motion-tracking data.
In a similar field, Cella teaches [s]ynthesize the UAV controller model using a machine-learning algorithm based on the motion-tracking data (Cella: Para. 0321; "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time... Parameters that may be managed, varied, selected and adapted by cognitive, machine learning may include storage parameters (location, type, duration, amount, structure and the like across the swarm 4202),... location and positioning parameters (such as routing movement of mobile data collectors 102 to locations, positioning and orienting collectors 102 and the like relative to points of data acquisition, relative to each other, and relative to locations where network availability may be favorable, among others).") for the benefit of allowing a controller model to update itself iteratively over the course of its use.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify UAV and wind tunnel controller from Friesel with the use of machine-learning algorithms, as taught by Cella, for the benefit of allowing a controller model to update itself iteratively over the course of its use.
Regarding claim 19, Friesel and Cella remain applied as in claim 18, however Friesel is silent to [t]he UAV according to claim 18, wherein the UAV controller model is synthesized using a machine-learning algorithm based on the motion-tracking data of the training UAV.
In a similar field, Cella teaches [t]he UAV according to claim 18, wherein the UAV controller model is synthesized using a machine-learning algorithm based on the motion-tracking data of the training UAV (Cella: Para. 0321; "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time... Parameters that may be managed, varied, selected and adapted by cognitive, machine learning may include storage parameters (location, type, duration, amount, structure and the like across the swarm 4202),... location and positioning parameters (such as routing movement of mobile data collectors 102 to locations, positioning and orienting collectors 102 and the like relative to points of data acquisition, relative to each other, and relative to locations where network availability may be favorable, among others).") for the benefit of allowing a controller model to update itself iteratively over the course of its use.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify UAV and wind tunnel controller from Friesel with the use of machine-learning algorithms, as taught by Cella, for the benefit of allowing a controller model to update itself iteratively over the course of its use.
Regarding claim 20, Friesel teaches [a]n Unmanned Aerial Vehicle, UAV, comprising: one or more actuators for propelling the UAV (Friesel: Page 8 col. 7 lines 4-8; "Causing the UAV to reach low or zero airspeed will allow it to be dropped onto the floor of the wind tunnel or onto a landing pad or net on the floor of the wind tunnel by stopping the fan or fans and stopping the motive force (i.e., engine or motor) for the UAV."); one or more sensors for providing sensor data related to a motion of the UAV caused by wind (Friesel: Page 7 col. 5 lines 65-67 and page 7 col. 6 line 1; "The UAV recovery system may also include a camera for viewing the UAV's position within the wind tunnel, a camera being a type of sensor."); and a controller configured to control the one or more actuators based on an UAV controller model and based on the sensor data (Friesel: Page 8 col. 8 lines 7-10; "In addition, the integrated control 70 is communicatively coupled to the fan 50 and the UAV 20 so that it may dynamically adjust and control one or both of the airflow in the wind tunnel and the movement of the UAV.").
Friesel is silent to wherein the UAV controller model is at least partially based on motion-tracking data of a training UAV, the motion-tracking data being taken of the training UAV while a flight of the training UAV is affected by a wind current emitted by a wind generator, wherein the UAV controller model is synthesized using the method of claim 1.
In a similar field, Cella teaches wherein the UAV controller model is at least partially based on motion-tracking data of a training UAV, the motion-tracking data being taken of the training UAV while a flight of the training UAV is affected by a wind current emitted by a wind generator, wherein the UAV controller model is synthesized using the method of claim 1 (Cella: Para. 0321; "Thus, the swarm 4202 may display adaptive behavior, such as adapting to the current state 4020 or an anticipated state of its environment (accounting for marketplace behavior), behavior of various objects (such as IoT devices, machines, components, and systems), processes (including events, states, workflows, and the like), and other factors at a given time... Parameters that may be managed, varied, selected and adapted by cognitive, machine learning may include storage parameters (location, type, duration, amount, structure and the like across the swarm 4202),... location and positioning parameters (such as routing movement of mobile data collectors 102 to locations, positioning and orienting collectors 102 and the like relative to points of data acquisition, relative to each other, and relative to locations where network availability may be favorable, among others).") for the benefit of allowing a controller model to update itself iteratively over the course of its use.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify UAV and wind tunnel controller from Friesel with the use of machine-learning algorithms, as taught by Cella, for the benefit of allowing a controller model to update itself iteratively over the course of its use.
Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Friesel in view of Cella as applied to claims 1 and 6 above, and further in view of Straub et al. (US Pub. No. 20160355252 A1), herein after Straub.
Regarding claim 5, Friesel and Cella remain applied as in claim 1, however both Friesel and Cella are silent to [t]he method according to claim 1, wherein the UAV controller model is synthesized with the aim of decreasing a difference between a desired flight path of the UAV and a flight path of the UAV as monitored by the motion-tracking system.
In a similar field, Straub teaches [t]he method according to claim 1, wherein the UAV controller model is synthesized with the aim of decreasing a difference between a desired flight path of the UAV and a flight path of the UAV as monitored by the motion-tracking system (Straub: Para. 0021 and 0026; "The movement model learning command analysis loop 200 may be used in the configuration and tuning of a wind tunnel... Applying the processes shown in FIG. 2, the wind tunnel configuration and tuning includes determining 210 a model learning command. This model learning command is then sent to the wind tunnel device 220. The results of the command are assessed 230 by comparing the sensed movement model and ideal movement model. The movement model for the wind tunnel is updated 240 by making changes to the configuration of the wind source and wind control surfaces. The significance of the changes and the initial discrepancy are assessed to determine whether the moment model has been changed significantly 250, such as by comparing the difference against a model change threshold. In various embodiments, the threshold is a static value, a dynamic value, or configurable by the user." "The movement model updated by motion feedback 300 can facilitate adapting to changes of the control model (e.g., due to control surface damage, etc.) far more rapidly than a human would be able to, allowing the human pilot's commands (being issued based on the normal control model) to be translated into commands that produce the desired actions under an altered control model. As a part of this process, the movement model updated by motion feedback 300 would monitor the pilot and/or autopilot commands 320, where the commands are monitored relative to an existing movement model 310. Using the commands and model data, the expected movement is determined 330 and compared this to the actual movement 340 to determine the difference 350. A difference weighting factor 360 and existing movement model weighting factor 370 may be applied to the computed difference 350 and the existing movement model 310, respectively. Weighting factors 360 may be used to balance the need for responsiveness to changing conditions against the potential for sensor failure and other errors. A new movement model 380 may be created by combining these values.") for the benefit of correcting the UAV’s trajectory to fly on the desired flight path.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the UAV guided path algorithm from Friesel to adjust the trajectory of the UAV’s flight path, as taught by Straub, for the benefit of correcting the UAV’s trajectory to fly on the desired flight path.
Regarding claim 9, Friesel and Cella remain applied as in claim 6, however both Friesel and Cella are silent to [t]he method according to claim 6 wherein the UAV controller model and the wind controller model are trained against each other using an adversarial reinforcement learning-based machine-learning algorithm or a population-based machine-learning algorithm.
In a similar field, Straub teaches [t]he method according to claim 6 wherein the UAV controller model and the wind controller model are trained against each other using an adversarial reinforcement learning-based machine-learning algorithm or a population-based machine-learning algorithm (Straub: Para. 0021 and 0026; "The movement model learning command analysis loop 200 may be used in the configuration and tuning of a wind tunnel... Applying the processes shown in FIG. 2, the wind tunnel configuration and tuning includes determining 210 a model learning command. This model learning command is then sent to the wind tunnel device 220. The results of the command are assessed 230 by comparing the sensed movement model and ideal movement model. The movement model for the wind tunnel is updated 240 by making changes to the configuration of the wind source and wind control surfaces. The significance of the changes and the initial discrepancy are assessed to determine whether the moment model has been changed significantly 250, such as by comparing the difference against a model change threshold. In various embodiments, the threshold is a static value, a dynamic value, or configurable by the user." "The movement model updated by motion feedback 300 can facilitate adapting to changes of the control model (e.g., due to control surface damage, etc.) far more rapidly than a human would be able to, allowing the human pilot's commands (being issued based on the normal control model) to be translated into commands that produce the desired actions under an altered control model. As a part of this process, the movement model updated by motion feedback 300 would monitor the pilot and/or autopilot commands 320, where the commands are monitored relative to an existing movement model 310. Using the commands and model data, the expected movement is determined 330 and compared this to the actual movement 340 to determine the difference 350. A difference weighting factor 360 and existing movement model weighting factor 370 may be applied to the computed difference 350 and the existing movement model 310, respectively. Weighting factors 360 may be used to balance the need for responsiveness to changing conditions against the potential for sensor failure and other errors. A new movement model 380 may be created by combining these values.") for the benefit of having the UAV controller and wind generator models improve iteratively by pitting them against each other.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the UAV controller and wind generator models from Friesel in view of Cella to change based on resisting other models or operators, as taught by Straub, for the benefit of having the UAV controller and wind generator models improve iteratively by pitting them against each other.
Regarding claim 10, Friesel and Cella remain applied as in claim 6, however both Friesel and Cella are silent to [t]he method according to claim 6, wherein the wind controller model is synthesized with the aim of increasing a difference between a desired flight path of the UAV and a flight path of the UAV as monitored by the motion-tracking system.
In a similar field, Straub teaches [t]he method according to claim 6, wherein the wind controller model is synthesized with the aim of increasing a difference between a desired flight path of the UAV and a flight path of the UAV as monitored by the motion-tracking system (Straub: Para. 0021 and 0026; "The movement model learning command analysis loop 200 may be used in the configuration and tuning of a wind tunnel... Applying the processes shown in FIG. 2, the wind tunnel configuration and tuning includes determining 210 a model learning command. This model learning command is then sent to the wind tunnel device 220. The results of the command are assessed 230 by comparing the sensed movement model and ideal movement model. The movement model for the wind tunnel is updated 240 by making changes to the configuration of the wind source and wind control surfaces. The significance of the changes and the initial discrepancy are assessed to determine whether the moment model has been changed significantly 250, such as by comparing the difference against a model change threshold. In various embodiments, the threshold is a static value, a dynamic value, or configurable by the user." "The movement model updated by motion feedback 300 can facilitate adapting to changes of the control model (e.g., due to control surface damage, etc.) far more rapidly than a human would be able to, allowing the human pilot's commands (being issued based on the normal control model) to be translated into commands that produce the desired actions under an altered control model. As a part of this process, the movement model updated by motion feedback 300 would monitor the pilot and/or autopilot commands 320, where the commands are monitored relative to an existing movement model 310. Using the commands and model data, the expected movement is determined 330 and compared this to the actual movement 340 to determine the difference 350. A difference weighting factor 360 and existing movement model weighting factor 370 may be applied to the computed difference 350 and the existing movement model 310, respectively. Weighting factors 360 may be used to balance the need for responsiveness to changing conditions against the potential for sensor failure and other errors. A new movement model 380 may be created by combining these values.") for the benefit of correcting the UAV’s trajectory to fly on the desired flight path.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the UAV guided path algorithm from Friesel to adjust the trajectory of the UAV’s flight path, as taught by Straub, for the benefit of correcting the UAV’s trajectory to fly on the desired flight path.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Friesel in view of Cella as applied to claim 12 above, and further in view of Noca et al. (US Pub. No. 20190178749 A1), herein after Noca.
Regarding claim 13, Friesel and Cella remain applied as in claim 12, however Friesel is silent to [t]he method according to claim 12, wherein the plurality of wind generator units are arranged in an array configuration.
In a similar field, Noca teaches [t]he method according to claim 12, wherein the plurality of wind generator units are arranged in an array configuration (Noca: Para. 0032, also see Fig. 2; "The FIG. 2 represents a perspective view of a wind generation unit 11 according to a preferred embodiment of the invention. As it can be seen, each wind generation unit 11 of said plurality of wind generation units 11 represented in FIG. 1 comprises at least two ventilation units 111, the wind generation unit 11 of FIG. 2 is composed of nine ventilation units 111 are arranged in three rows and three columns of three ventilation units 111 each, but the invention is clearly not limited to this configuration and can be different, for example a wind generation unit 11 can be composed of at least two ventilation units 111.") for the benefit of having a uniform wind profile.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the wind tunnel from Friesel to have the fans be configured in an array, as taught by Noca, for the benefit of having a uniform wind profile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts et al. (US Patent No. 10023323 B1) discloses a UAV control system that is iteratively improved in a wind tunnel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663